DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 2-10, the phrase "such as" in claim 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 3-10 are rejected based on their dependencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LING (CN103810910 A).
Referring to claim 1, LING discloses comprising a computer apparatus (abstract, paragraphs 0003, 0004, 0022-0024) and a scenario creating apparatus (abstract, paragraphs 0003, 0004, 0022-0024), an image acquiring apparatus (camera) and a user terminal connected to the computer apparatus, wherein the image acquiring apparatus comprises a camera for remotely acquiring situational audio/video information of situational teaching (Figs. 1 & 2); the scenario creating apparatus comprises a projection device and a sound device, and is configured to project a predetermined scenario stored in the computer apparatus or an actual scenario obtained by the image acquiring apparatus to a target area to display a situational teaching scenario (sound, projector and Figs. 1 & 2); the user terminal comprises a recording apparatus and a videoing apparatus, and is configured to acquire user audio/video information and send an operation instruction from a user to the computer apparatus (Figs. 1 & 2); and the computer apparatus is configured to receive the operation instruction from the user terminal, control the scenario creating apparatus and the image acquiring apparatus, and synthesize and save the situational audio/video information obtained from the image acquiring apparatus and the user audio/video information obtained from the user terminal as an audio/video file (Figs. 1 & 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHA FRISBY/Primary Examiner, Art Unit 3715